Citation Nr: 0809030	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-08 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for degenerative joint disease, lumbosacral spine, 
and if so, whether service connection is warranted.

2. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for chronic right shoulder disorder, and if so, 
whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1963 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims. 

2. In an unappealed rating decision issued in January 1998, 
the RO denied claims for service connection for a back 
disorder and a right shoulder disorder.

3. In a rating decision issued in September 2005, the RO 
determined that new and material evidence had not been 
received in order to reopen a claim of entitlement to service 
connection for a back disorder and right shoulder disorder.

4. Evidence added to the record since the final January 1998 
RO denial is both cumulative and redundant of the evidence of 
record at the time of the decision with regard to the 
veteran's right shoulder claim and does not raise a 
reasonable possibility of substantiating the claim.

5. Evidence added to the record since the final January 1998 
RO denial is neither cumulative nor redundant of the evidence 
of record at the time of the decision with regard to the 
veteran's back disorder claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The January 1998 rating decision that denied entitlement 
to service connection for a back disorder and chronic right 
shoulder disorder is final.  38 U.S.C.A § 7105 (West 1991) 
[(2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) 
[(2007)]).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a chronic 
right shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3. New and material evidence has been received to reopen the 
claim of entitlement to service connection for degenerative 
joint disease, lumbosacral spine.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

4. Degenerative joint disease, lumbosacral spine was not 
incurred in or aggravated by the veteran's active duty 
military service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

    I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for a back disorder is 
completely favorable and, in that regard, no further action 
is required to comply with the VCAA and implementing 
regulations.  With regard to the merits of his back disorder 
claim and his claim to reopen a service connection claim for 
a right shoulder disorder, the Board finds that VA satisfied 
its duties to notify and assist, as will be discussed in 
detail below.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on the claims for VA 
benefits.  In this case, the veteran was provided with a VCAA 
notification letter in April 2005 and June 2005, prior to the 
initial unfavorable AOJ decision issued in September 2005. 

 Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's new and material and service 
connection claims, the Board observes that the April 2005 
letter informed him of the type of evidence necessary to 
support reopening his claim and the evidence necessary to 
establish service connection.  The letter also informed him 
of how VA would assist him in developing his claim, and his 
and VA's obligations in providing such evidence for 
consideration and requested that he send any evidence in his 
possession to VA.  The June 2005 letter was sent to notify 
the veteran of efforts VA had made to obtain specific 
treatment records. 

Additionally, the Board observes that the April 2005 letter 
advised the veteran that he needed to submit evidence that 
his claimed right shoulder disorder was incurred or 
aggravated in service.  However, the letter did not 
explicitly inform the veteran that he needed to submit 
evidence of the existence of a current right shoulder 
disorder, as required by Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Nevertheless, the Board observes that in both his 
April 2005 claim and his March 2006 substantive appeal, the 
veteran informed VA that he had been treated for a chronic 
right shoulder disorder at the Beckley and Fayetteville VA 
facilities.  Therefore, the Board concludes that the veteran 
had knowledge that he needed to show the existence of a 
current right shoulder disorder, and any deficiency with 
regard to notice under Kent was harmless.  Based on these 
facts, the Board determines that the veteran received 
complete notice with regard to VCAA prior to the initial 
adjudication of the veteran's claims and to proceed with the 
appeal would not be prejudicial to him.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

The veteran was provided with notice of the evidence needed 
to establish disability ratings and effective dates for the 
issue on appeal in March 2006 and April 2006.  Despite the 
inadequate timing of the notice provided to the veteran on 
these elements, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As the 
Board concludes that the preponderance of the evidence is 
against the veteran's new and material claim for a right 
shoulder disorder and his service connection claim for a back 
disorder, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard at 394; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  As indicated above, all content requirements of a 
VCAA notice have been fully satisfied in this case.  
Therefore, the Board finds that delaying appellate review by 
providing additional VCAA letters to the veteran would be of 
no benefit.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  The veteran's 
service medical records, VA treatment records, and a July 
1991 VA pension examination report were reviewed by both the 
AOJ and the Board in connection with adjudication of his 
claim.  The veteran indicated that he received treatment at 
the VA facility in Fayetteville, but the Board observes that 
a search for treatment records with regard to the veteran's 
spine and right shoulder at that facility yielded no results.  
Additionally, he provided authorizations for the release of 
records from St. John West Shore Hospital and St. Vincent 
Charity Hospital.  In June 2005, the veteran was informed 
that both hospitals had closed, and thus, VA was having 
difficulty locating the records.  Thereafter, VA was able to 
ascertain where the records were stored.  However, both 
hospitals responded that they could not locate the veteran in 
their records.  St. Vincent requested further information, 
such as a birth date.  The request was resent, and no 
response was received.  The veteran was informed in the June 
2005 letter that it was ultimately his responsibility to 
ensure that VA received the records he asked that VA obtain.  
Given these facts, the Board determines that VA has made 
reasonable efforts to obtain these outstanding, relevant 
records.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when one is 
necessary to decide the claim.  With regard to the veteran's 
new and material claim for a right shoulder disorder, as the 
Board herein determines that new and material evidence has 
not been received to reopen the claim, a VA examination is 
not warranted.  As for his back disorder, the Board finds 
that a current VA examination to determine whether the 
veteran has a back disorder as a result of his military 
service is not necessary to decide his claim.  Any current 
medical opinion linking such disorder to the veteran's 
military service would necessarily be based upon the 
unsubstantiated history provided by the veteran decades 
following his discharge from service.  In the absence of any 
evidence of complaints, treatment, or diagnoses referable to 
a back disorder in service, there is no competent basis upon 
which to conclude that the veteran's current back disorder is 
related to service.  In addition, no competent medical 
evidence suggesting such causal connection has been submitted 
or identified by the veteran.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Thus, the Board concludes that an 
examination is not necessary as there is sufficient medical 
evidence upon which the Board may base its decision.

Thus, the Board finds that additional efforts to assist or 
notify the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claims.

II. Analysis

The veteran contends that he has a current back disorder and 
right shoulder disorder as a result of an accident during 
service in which his Jeep overturned in Korea in 1964 or 
1965.  Thus, he contends that service connection for a back 
disorder and right shoulder disorder is warranted. 

A. New and material claims

In a rating decision issued in January 1998, the RO denied 
service connection for a back disorder and chronic right 
shoulder disorder.  In reaching such decision, the RO 
considered the veteran's service medical records and a July 
1991 VA pension examination of the veteran's back.  No other 
medical records were associated with the claims file at the 
time of the decision.  Lacking any evidence of the incurrence 
or aggravation in service of a back disorder or a right 
shoulder disorder, as well as of the present existence of a 
right shoulder disorder, the RO denied the claims.

In January 1998, the veteran was advised of the decision and 
he did not appeal.  The next communication received from the 
veteran was his April 2005 application to reopen his claims 
of entitlement to service connection for a back disorder and 
right shoulder disorder.  Thus, the January 1998 decision is 
final.  38 U.S.C.A. § 7105 (West 1991) [(2002)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1997) [(2007)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
veteran filed his application to reopen his claims of 
entitlement to service connection for back and chronic right 
shoulder disorders in April 2005, the revised definition of 
new and material evidence, found at 38 C.F.R. § 
3.156(a)(2007), applies in this case:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In a January 1998 rating decision, the RO determined that 
there was no evidence showing incurrence or aggravation in 
service of his current back disorder and that, although 
injury to the right shoulder was noted in service, there was 
no evidence of a current right shoulder disorder.  Since that 
decision, the veteran has submitted VA treatment records, to 
include X-rays and MRIs, dated between July 1987 and November 
2003, and from May 2004 to December 2004, as well as lay 
statements from E. W., M. A., G. T., R. G., P. E., and T. L.  
The Board notes that the VA treatment records submitted by 
the veteran do not reflect treatment for a current right 
shoulder disorder, nor do the lay statements address whether 
the veteran has a current diagnosis of a right shoulder 
disorder.  Thus, while this evidence is new, it is not 
material as it does not raise a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for a chronic right shoulder disorder.

As for the veteran's back disorder, the Board notes that, 
although evidence shows that he had a current back disorder, 
the January 1998 rating decision denied his claim due to lack 
of evidence of incurrence of the disorder.  The VA treatment 
records submitted report continued treatment for a back 
disorder, but do not address the question of a nexus between 
the current disorder and his service.  The statement of P. E. 
merely indicates that the veteran did not suffer a back 
injury while working at a steel mill after service.  However, 
the lay statements of M. A., G. T., and T. L. report that the 
veteran suffered injuries to his back in a Jeep accident 
while in service, as the veteran contends, and the statements 
of E. W. and R. G. discuss the presence of a back disorder 
immediately post-service.  As indicated, the credibility of 
evidence is presumed when determining whether evidence is new 
and material.  Thus, the Board determines that these lay 
statements are new and material, in that they relate to an 
unestablished fact necessary to substantiate the claim, 
namely the occurrence of an in-service back injury.  
Accordingly, the claim for entitlement to service connection 
for a back disorder is reopened.  

B. Service connection for a back disorder

The Board has reopened the veteran's claim and must determine 
whether it may proceed to the merits of the claim.  In this 
regard, in the case of Bernard v. Brown, 4 Vet. App. 384 
(1993), the Court held that when the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must be considered whether the claimant has been given 
adequate notice and opportunity to respond and, if not, 
whether the claimant will be prejudiced thereby.  In the 
present case, although the RO did not reopen the veteran's 
back claim, the Board finds that the veteran has been amply 
apprised of what is required to establish his claim of 
entitlement to service connection for a back disorder, and he 
has evidenced his understanding through the various items of 
evidence, both lay and medical, that he has submitted in 
support of his claim as well as the arguments he has advanced 
in this case, all of which address the merits of the claim.  
Thus, while the RO did not reopen the veteran's back claim, 
the Board finds that there is no prejudice to him in the 
Board's considering his claim on the merits.  Further, as 
discussed above, VA's statutory duty to assist the veteran in 
the development of his claim has been met in this case as to 
the underlying issue of service connection.  The Board finds 
that reasonable efforts have been made to assist the veteran 
in obtaining evidence necessary to substantiate his claim, 
and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in- 
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If 
there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for a disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service medical records are negative for complaints, 
treatment, or diagnosis of a back injury or disorder, to 
include the veteran's March 1965 separation examination.  At 
this examination, the veteran reported his health to be 
excellent and a clinical evaluation was normal.

The Board notes that the post-service medical evidence 
reports a current diagnosis of a back disorder.  
Specifically, VA treatment records dated from April 2000 
onward reflect a diagnosis of degenerative joint disease.  
Additionally, an October 2003 MRI revealed minimal 
degenerative changes at L4-5 with small end plate spurring 
and narrowing in disc space between L5-S1.  Therefore, the 
Board finds that the veteran has a current diagnosis of a 
back disorder.

The Board has considered all relevant evidence of record 
regarding the veteran's claims for service connection for a 
back disorder.  The Board first considers whether service 
connection is warranted for a back disorder on a presumptive 
basis as the veteran has a current diagnosis of degenerative 
joint disease, or arthritis.  However, the record fails to 
show that the veteran manifested arthritis to a degree of 10 
percent within one year following his service discharge in 
April 1965.  As such, presumptive service connection is not 
warranted for arthritis of the back.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considers whether service connection is 
warranted for a back disorder on a direct basis.  As 
discussed, the veteran indicates that he suffered a back 
injury in service in 1964 when his Jeep overturned, injuring 
his back and shoulder.  However, there is no in-service 
evidence of a back injury or back disorder.  Additionally, 
the Board notes that the only in-service treatment of a right 
shoulder disorder is related to a baseball injury.  The 
service medical records show no report of a Jeep accident.  A 
November 1998 VA treatment record reflects that the veteran 
claimed that he had been followed for his back disorder since 
1964, but does not provide any account of an in-service 
injury, to include a Jeep accident.  M. A. indicates that he 
knows the veteran was involved in a Jeep accident in service 
because the veteran's father told him he had back problems.  
G. T. states that the veteran wrote him a letter while in 
service telling him about the Jeep accident.  T. L. indicates 
that the veteran's father read him letters from the veteran 
that discussed the in-service Jeep accident.  Thus, these lay 
statements are not based on direct knowledge of the in-
service incident, but on the veteran's account of the 
incident, either directly or through a third party.  

The Board may not discount the veteran's assertions, or lay 
statements based on those assertions, merely because the 
veteran is an interested party.  See Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991).  However, the Board does find 
records contemporaneous with the veteran's service more 
reliable than the unsupported statements of the veteran or 
other lay persons decades after his discharge.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).  There is no in-service medical evidence 
demonstrating that the veteran suffered a back injury or 
received treatment for a back disorder in service, and the 
first suggestion that the veteran's back symptomatology began 
in service is the November 1998 VA treatment record, 
approximately 33 years after service discharge.  
Additionally, the first statement reflecting the occurrence 
of an in-service injury is dated in August 2005.  This lack 
of evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury in service which 
resulted in chronic disability or persistent symptoms post-
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd Forshey v. West, 284 F.3d 1335, 1358 (Fed. Cir. 2002).  

Additionally, the Board observes that lay statements indicate 
that the veteran suffered symptoms of a back disorder 
immediately following service, thus suggesting a continuity 
of symptomatology since service.  See Buchanan v. Nicholson, 
451 F.3d 1331 (2006).  Specifically, R. G. states that she 
recalls that the veteran had back problems when he got out of 
the service in 1965.  E. W. reports that he saw the veteran 
when he was on his way home from Korea, and that E. W. took 
him to Dr. J. Y., who made the veteran a back brace.  
However, the Board notes that there is no medical evidence 
reflecting a diagnosis or treatment for a back disorder until 
a May 1987 statement by Dr. J. M.  The lapse in time between 
service and the first complaints and diagnoses weighs against 
the veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey, 284 F.3d at 
1358.  

The Board observes that Dr. J. M. and VA treatment records 
reflect that the veteran reported intermittent follow-up for 
his back disorder since 1966, approximately one year after 
service; however, the July 1991 VA pension examination report 
states that the initial injury occurred while working at a 
steel mill in 1966.  Although the statement of P. E. shows 
that he had no knowledge of the veteran suffering an injury 
while working at the steel mill, the Board finds the 
veteran's own report of his injury at the July 1991 
examination to be more reliable and credible than the 
recollections of a coworker almost 40 years after the 
incident.  Thus, the Board determines that the intermittent 
follow-up the veteran has reported is more likely follow-up 
for the steel mill injury than follow-up for an injury that 
occurred in service.

Finally, the veteran has submitted no medical opinion that 
relates his current back disorder to his time in service.  
The only evidence of record that the veteran incurred an in-
service back injury and that his current back disorder is 
related to his service is the veteran's own statements and 
the lay statements of friends and family.  Laypersons are 
competent to speak to symptomatology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence of a causal nexus between the veteran's back 
disorder and service, he is not entitled to service 
connection on a direct basis.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for degenerative joint disease, lumbosacral spine.  
Therefore, his claim must be denied.




ORDER

New and material evidence not having been received, the claim 
to reopen a previously denied claim seeking service 
connection for chronic right shoulder disorder is denied.

New and material evidence having been received, the claim to 
reopen a previously denied claim seeking service connection 
for degenerative joint disease, lumbosacral spine is granted.

Service connection for degenerative joint disease, 
lumbosacral spine is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


